Citation Nr: 0509451	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  04-39 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected urticaria, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1981 until June 
1985.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted service connection for 
urticaria and assigned a 10 percent disability rating.  The 
veteran disagreed with the assigned rating..

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issue not on appeal

The veteran also claimed service connection for tinea cruris 
of the groin.  
That claim was denied by the RO in a separate December 2003 
rating decision.  The veteran disagreed with that decision in 
January 2004, and the RO issued a statement of the case 
(SOC), which also included the increased rating claim, in 
November 2004.  Later that month, the veteran filed a 
substantive appeal which limited the appeal to "Uticaria" 
and provided argument only as to the issue of his entitlement 
to an increased rating for urticaria.  [The veteran also 
checked the box on the VA Form 9 which indicated that he was 
appealing all issues.  However, in the context of the entire 
form, including his specific reference to "Uticaria" and 
his argument only as to that issue, it is clear that he 
intended to appeal only the issue of his entitlement to an 
increased disability rating for urticaria is on appeal.]  

In the absence of a perfected substantive appeal, the issue 
of entitlement to service connection for tinea cruris of the 
groin is not within the jurisdiction of the Board and will be 
discussed no further herein.  See 38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.200, 20.202 (2004)..


REMAND

Following a review of the claims file, the Board has 
determined that additional development is required as to the 
issue on appeal.  

The veteran in essence indicated in a May 2004 statement that 
his service-connected urticaria was becoming worse.  As the 
symptomatology described in the veteran's May 2004 statement 
is more severe than that noted upon VA examination in 
November 2003, the Board has given thought as to whether it 
would be useful to schedule another examination. See Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist 
includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse].

The problem here is that the veteran's service-connected 
urticaria appears to be episodic in nature, which 
necessitates an examination during an active phase.  
See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) [where 
fluctuating conditions escape detection on examination, VA 
must conduct an examination during the active stage of the 
disease].  Here, the evidence of record demonstrates flare-
ups of uticaria that vary in length. During one period in 
March 2003, the veteran's skin symptomatology was treated 
over approximately two weeks.  The remaining flare-ups of 
record appear to have been shorter in duration.  For example, 
November 2003 records reflect skin complaints that appear to 
cover a period of about 9 days, starting just prior to his VA 
examination but not fully flaring until days afterward.  

The Board is cognizant of Voerth v. West, 13 Vet. App. 117 
(1999).  That case essentially held that a VA examination to 
ascertain the severity of a flare-up in disability need not 
be scheduled where such flare-ups were of an impractically 
short duration.  Indeed, in Voerth, the United States Court 
of Appeals for Veterans Claims distinguished Ardison as 
follows: " . . . in Ardison the appellant's worsened 
condition would last weeks or months while here the 
appellant's worsened condition would last only a day or two."  
Voerth, 13 Vet. App. at 122- 3.

Given the relatively lengthy duration of the veteran's March 
2003 flare-up, and given his contentions in May 2004 that his 
service-connected skin disability was leaving him "totally 
incapacitated" for several days at a time, the Board finds 
that the facts of this case are arguably more similar to 
Ardison than to Voerth and that another VA examination should 
be scheduled.  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be contacted 
through his accredited representative and 
requested to identify any recent 
treatment records pertaining to his 
service-connected uticaria which are not 
already associated with the claims file.  
The treatment facility, along with 
approximate dates of treatment, should be 
noted.  VBA should then either secure 
such records or advise the veteran to 
submit them himself, as appropriate.

2.  If additionally obtained medical 
evidence is not sufficient for rating 
purposes, VBA should make arrangements 
with an appropriate VA medical facility 
for the veteran to be afforded an 
examination to ascertain the severity of 
his service-connected urticaria.  To the 
extent practicable, the examination 
should be scheduled during a time in 
which the veteran experiences a flare-up 
of his service-connected disability.  All 
pertinent dermatological pathology found 
on examination should be noted in the 
report of the evaluation.  The examiner 
should note the percentage of the entire 
portion of the veteran's body and the 
percentage of the exposed areas of his 
body which are affected by his urticaria.  
The report of the examination, if 
conducted, should be associated with the 
veteran's VA claims folder.    
3.  Upon completion of the above 
development, VBA should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



